E. DaewiN Smith, J.:
In the charter of the city of Syracuse, the mayor and common council of the said city are made and constituted commissioners of highways, and are empowered “ to lay out, make, open, regulate, repair and improve highways, streets, lanes, alleys, bridges, public grounds, sidewalks, and alter, widen, straighten and discontinue the same when they shall deem proper, subject to the provisions of law.”
The common council of said city had undoubted power to provide for the opening, grading and improving of University avenue, and the adoption of an ordinance for this purpose was a legitimate exercise of its legislative discretion and powers.
No right of action can arise out of such ordinances, unless the council exceeded their powers, or the agents of the city intrusted with the duty of carrying them into effect were guilty of some misconduct, negligence or uuskillfulness.
The power to fix the grade of streets and avenues, and prescribing the manner of improving them, in cities, includes, necessarily, the power to change the surface of the ground, to raise it when it is lower than the proposed grade, and cut it down where it is *590higher, and thus effect and change, more or less, the natural flow of the surplus drainage of the land affected. It is well settled that this consequence, though it may cause some apparent injury to adjacent property owners upon the street improved, gives no right of action, but is simply “ damnum absque injuria / ” and that no one had such an interest in mere surface water as to interfere with the public convenience and welfare in this connection. (Wilson v. Mayor of N. Y., 1 Den., 597; Mills v. City of Brooklyn, 32 N. Y., 496; Flagg v. City of Worcester, 13 Gray, 601; Kavanagh v. City of Brooklyn, 38 Barb., 234; Dillon on Munic. Corp., §§ 782, 783.) But while no one has any interest in the ordinary flow of surface water, arising from rains and melting snow, which will sustain an action for its diversion, yet it becomes a very different question whether the collection of such surface water into a single channel, and casting it in a large volume upon an adjacent owner, may not give a ground of action.
In submitting the case to the jury, the learned Circuit judge said to them, that “ if the evidence led them to believe there was an interference with the natural course of the water, and interference with the surface water, so as to cast unusual quantities of it upon the land of the plaintiff; if they were satisfied, in the next place, that the defendant authorized these acts, authorized this interference, then it is liable, because it entered upon that very act which produced it.”
The judge further charged, in response to a request of the defendant’s counsel, “ that there must have been negligence in the construction, in the making of the gutter, or the making of the street, in the way the work was done, to entitle the plaintiff to recover.”
The counsel for the plaintiff also excepted to what the judge had said in his charge, “ that when the city set about doing this work, they must see to it that they .do not interfere with the rights of adjoining owners.” The judge said, in response, that “that is to be done with the precipitation of surface water.” The exception to the charge upon this branch of it is, in substance, an exception upon the single question submitted to the jury in respect to the unusual flow of water cast upon plaintiff’s land.
It appears, in the evidence in this cause, that in the improve*591ment of University avenue, in connection with other streets crossing the same, the surface drainage of about thirty-two acres of land, which previously had flowed off to the low lands in no particular channel, was diverted and collected into said avenue, and flowed off, in and over the same, with a descent quite rapid, from the high land above at the head of the street, for much of the distance through said street, till 'it finally ran over- the sidewalks of the same in a large volume on to the plaintiff’s land, causing him much injury. I cannot think the plaintiff is bound to submit to such injury, and has no redress for the damage sustained.
As between two owners of adjacent lands, one could not construct ditches or drains on his own land, thereby collecting the surface water over a large territory, and cause such water to flow in a single chan^i upon the adjoining owner, without responsibility for the damages thereby occasioned. This was so held in this department in Foot v. Bronson (4 Lans., 47); and also in Dickinson v. City of Worcester (7 Allen, 22); Livingston v. McDonald (21 Iowa, 160); Bents v. Armstrong (8 Watts & Ser., 40). The case of Mills v. The City of Brooklyn decided nothing in conflict with this view. It decides nothing more than that an action cannot be maintained against a municipal corporation, for its omissions to legislate upon a subject within its power. It was there held that such action could not be maintained against such corporation for not providing sufficient sewerage for every or any part of the city. The same omission to construct a sewer adjacent to plaintiff’s lot to carry off the surface water that collected thereon, together with a complaint that the defendant had raised the grade of the street adjacent to her premises, were the grounds of action set up in the case of Wilson v. The Mayor of New Work (1 Den., 596); and, also, in Kavanagh v. The City of Brooklyn (supra), the city had raised the grade of a street adjacent to the plaintiff’s house, leaving the house below the grade of the street, where it had been erected upon a lower grade previously fixed.
The mayor and common eouncilmen of the defendant are simply commissioners of highways with enlarged powers. In determining to make any city improvement, in opening, grading or paving streets, laying curbs or gutter-stones, sidewalks, etc., they act under the authority of their charter, and exercise a large discretion. Dor *592their acts the city is responsible, precisely as the highway commissioners of towns are responsible for their acts and neglects. The corporation is liable for the positive misfeasance, and for the negligence of its officers, public agents and servants, or persons acting under its authority, while particular officers, doubtless, in most cases, would be exenqjt from any personal responsibility. It is in respect to this class of acts and duties, and this immunity on the part of the individual aldermen of a city or trustee of a village who may vote for resolutions or ordinances, directing or authorizing public improvements, that judges sometimes speak of the acts and duties as judicial, and deny responsibility on that ground. In Mills v. Brooklyn (supra), Judge DeNio well said such duties were not judicial, for it did not concern the administration of justice, but did say that it was of a judicial nature because it required the same qualities of judgment and deliberation. I think, with more accuracy and precision, it might be said that such duties were of a legislative character, involving the exercise of discretion and judgment, and a regard to many governmental or prudential considerations. The duties of all public officers involve and require, more or less, the exercise of discretion and judgment. It is a confounding of terms to call the exercise of discretion and judgment in such case judicial.
If a municipal corporation directs, by vote, resolution or ordinance, an illegal act or thing to be done, the party who proceeds to do the unlawful thing will, ordinarily, be a trespasser, and the corporation responsible for his acts. So if the administrative officer of a municipal corporation is guilty of negligence in the discharge of duties intrusted to him, the corporation will be liable for his neglects. (Dillon on Munic. Corp., § 189.) In this view, the defendant was properly held, at the Circuit, responsible for the neglect of its officer, in omitting to remove the large accumulation of filth from the street and gutter where it had been deposited by the water flowing down University avenue and overflowing the sidewalks, if its superintendent of streets or other officers had knowledge of such accumulation and failed to act with proper dispatch. It is upon this ground that this same city was held responsible for the neglect of its officers to properly construct and keep in repair its sewers in Barton v. Syracuse (37 Barb., 293), and in *593McCarthy v. Syracuse (46 N. Y., 194); and for tbe unskillful and negligent construction of a sewer the city of Rochester was held responsible for the damages resulting therefrom in the Rochester White Lead Co. v. City of Rochester (3 N. Y., 464); and for unskillfulness and negligence in the construction of a sidewalk the city of Auburn was held liable in Clemence v. Auburn (11 S. C. N. Y. [4 Hun], 386).
Upon both grounds upon which the cause was given to the jury I think the charge was substantially correct, and the exceptions thereto not well taken, and that the judgment should be affirmed.
Present — Mullot, P. J., Smith and Talcott, JJ.
Judgment affirmed.